Title: From Benjamin Franklin to Vergennes, 20 September 1780
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy Septr. 20. 1780.
Since I have the honour of speaking to your Excellency on the Subject of a farther Loan of Money to the United States, our Banker M. Grand has given me a State of the Funds necessary to be provided, which I beg leave to lay before you.
I have frequently written to Congress to draw no farther upon me, but to make me Remittances; for that the inevitable Expences of France in this War were immense, and that I could not presume to make repeated Applications for more Money with any Prospect of Success. Your Excellency will see this acknowledg’d in their late Letters to me, of which I inclose Copies; and that they would have avoided drawing on me any more, if the present Conjuncture in which they were obliged to make vast Preparations to act effectually with your Troops, had not laid them under the absolute Necessity.
The present State of their Currency rendring it insufficient for the maintaining of their Troops, they provide for a great Part of the Expence by furnishing Provisions in kind: but some more hard Money than came in by Taxes, was wanted, and could only be obtained by these fresh Drafts.
Their former unexpected Drafts, had already absorbed much of the Money put into my Hands, and I am now put into a Situation that distresses me exceedingly. I dread the Consequences of protesting their Bills. The Credit of Congress being thereby destroyed at home, the People will be unable to act or exert their Force. The Enemy will find them in a State similar to that of being bound hand & foot.
We have had Hopes of some Aid from Spain; but they are vanished.
The Expectation of a Loan in Holland has also failed.
I submit these important Circumstances to your Excellency’s wise Consideration. The States will be well able in a few Years of Peace, to repay all that shall be advanc’d to them in this time of Difficulty: & they will repay it with Gratitude. The Good Work of establishing a free Government for them, and a free Commerce with them for France, is nearly compleated: It is pity it should now miscarry for want of 4, or 5 millions of Livres, to be furnished, not immediately, but in the Course of the ensuing Year.

With the greatest & most sincere Respect, I have the honour to be, Sir, Your Excellency’s, most obedient, & most humble Ser.
B Franklin
His Exy the Count De Vergennes.
 
Notation: 20 7bre
